      Case 3:20-cv-00122-BSM Document 24 Filed 09/15/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

UNITED STATES OF AMERICA                                              PLAINTIFF
FOR THE USE AND BENEFIT OF
HAUSERS WATER SYSTEMS, INC.,
AN IOWA COPROPRTION

v.                      CASE NO. 3:20-CV-00122-BSM

FCCI INSURANCE COMPANY                                               DEFENDANT

                                  JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 15th day of September, 2021.


                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE
